DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1).

Concerning claim 1, Leblond teaches a method comprising:
detecting, in an audio signal received by an audio receiver comprising a plurality of audio receiving elements, at least one gunshot (¶0150: detecting a gunshot from sounds captured by microphones);
determining, based on the plurality of audio receiving elements, an audio location of the at least one gunshot (¶0150: determine the location of the gunshot);
identifying, based on the audio location and on information that identifies locations and orientations of a plurality of cameras (¶0171: “The actions taken to target the object may depend on the camera's current position or status”), one or more cameras that can capture an image of the audio location (¶0152: “One exemplary response may be to point or focus one or more cameras 812 on the location of a gunshot”);
the one or more cameras to cause the one or more cameras to capture at least two corresponding images of the audio location (¶0152: “One exemplary response may be to point or focus one or more cameras 812 on the location of a gunshot”; ¶0153: capturing video and/or a plurality of images);
based on each of at least two corresponding images, identifying a gunshot location (¶0153: “Sound, images, video, or a combination thereof from the cameras may then be viewed or recorded such as by one or more video recording devices or monitoring devices… It can be seen that this is highly beneficial in that it provides a near instantaneous view of the event's location which may also be recorded for later review”; ¶¶0223-0228); and
transmitting a gunshot location identifier that identifies the gunshot location to a destination (¶¶0222-0223: “…event information may comprise a description/type of the detected event (e.g. a gunshot) and the location information indicating where the event occurred”). It should be noted that Leblond fails to explicitly teach identifying at least two cameras and capturing two corresponding images from said at least two cameras.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leblond such that at least two of the one or more cameras are identified to capture at least two corresponding images. That is to say, Leblond may be modified  for “…identifying, based on the audio location and on information that identifies locations and orientations of a plurality of cameras, at least two that can capture an image of the audio location; sending control signals to the at least two cameras to cause the at least two cameras to capture at least two corresponding images of the audio location; and based on each of the at least two corresponding images, identifying the gunshot location…”. One Leblond, ¶0210).

Concerning claim 13, Boykin teaches the method of claim 1further comprising:
capturing, from at least one camera of the at least two cameras, an image of a setting of the audio location in a scene corresponding to the at least one camera of the at least two cameras (¶0153: Sound, images, video, or a combination thereof from the cameras may then be viewed or recorded such as by one or more video recording devices or monitoring devices”); and
transmitting, to the destination, the image (¶0153: Sound, images, video, or a combination thereof from the cameras may then be viewed or recorded such as by one or more video recording devices or monitoring devices”).

Concerning claim 14, Boykin teaches the method of claim 1further comprising:
capturing, from at least one camera of the at least two cameras, a video recording of a setting of the audio location in a scene corresponding to the at least one camera of the at least two cameras (¶0153: video); and
transmitting, to the destination, the video recording (¶0153: video) or a URI to the video recording.

Concerning claim 15, Leblond teaches a gunshot detection system, comprising:
 a communications interface (¶0058: transceivers 320); and
¶0056: processor 304) and configured to:
detect, in an audio signal received by an audio receiver comprising a plurality of audio receiving elements, at least one gunshot (¶0150: detecting a gunshot from sounds captured by microphones);
determine, based on the plurality of audio receiving elements, an audio location of the at least one gunshot (¶0150: determine the location of the gunshot);
identify, based on the audio location and on information that identifies locations and orientations of a plurality of cameras (¶0171: “The actions taken to target the object may depend on the camera's current position or status”), one or more cameras that can capture an image of the audio location (¶0152: “One exemplary response may be to point or focus one or more cameras 812 on the location of a gunshot”);
send control signals to the one or more cameras to cause the one or more cameras to capture at least two corresponding images of the audio location (¶0152: “One exemplary response may be to point or focus one or more cameras 812 on the location of a gunshot”; ¶0153: capturing video and/or a plurality of images);
based on each of at least two corresponding images, identifying a gunshot location (¶0153: “Sound, images, video, or a combination thereof from the cameras may then be viewed or recorded such as by one or more video recording devices or monitoring devices… It can be seen that this is highly beneficial in that it provides a near instantaneous view of the event's location which may also be recorded for later review”; ¶¶0223-0228); and
¶¶0222-0223: “…event information may comprise a description/type of the detected event (e.g. a gunshot) and the location information indicating where the event occurred”). It should be noted that Leblond fails to explicitly teach identifying at least two cameras and capturing two corresponding images from said at least two cameras.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leblond such that at least two of the one or more cameras are identified to capture at least two corresponding images. That is to say, Leblond may be modified to “…identify, based on the audio location and on information that identifies locations and orientations of a plurality of cameras, at least two that can capture an image of the audio location; send control signals to the at least two cameras to cause the at least two cameras to capture at least two corresponding images of the audio location; and based on each of the at least two corresponding images, identify the gunshot location…”. One would be motivated to modify Leblond in such a manner to provide an unobstructed view, from at least a second camera of the at least two cameras, of the gunshot location when at a first camera, of the at least two cameras, is obstructed (Leblond, ¶0210).

Concerning claim 21, Leblond teaches a method comprising:
detecting, in an audio signal received by an audio receiver comprising a plurality of audio receiving elements, at least one gunshot (¶0150: detecting a gunshot from sounds captured by microphones);
determining, based on the plurality of audio receiving elements, an audio location of the at least one gunshot (¶0150: determine the location of the gunshot);
¶0152: “One exemplary response may be to point or focus one or more cameras 812 on the location of a gunshot”; ¶0153: capturing video and/or a plurality of images; figs. 12A-12C: cameras 812 are on buildings 912);
based on each of at least two corresponding images, identifying a gunshot location (¶0153: “Sound, images, video, or a combination thereof from the cameras may then be viewed or recorded such as by one or more video recording devices or monitoring devices… It can be seen that this is highly beneficial in that it provides a near instantaneous view of the event's location which may also be recorded for later review”; ¶¶0223-0228); and
transmitting a gunshot location identifier that identifies the gunshot location to a destination (¶¶0222-0223: “…event information may comprise a description/type of the detected event (e.g. a gunshot) and the location information indicating where the event occurred”). It should be noted that Leblond fails to explicitly teach identifying at least two cameras and capturing two corresponding images from said at least two cameras.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leblond such that at least two of the one or more cameras are identified to capture at least two corresponding images. That is to say, Leblond may be modified  for “…identifying, based on the audio location and on information that identifies locations and orientations of a plurality of cameras, at least two that can capture an Leblond, ¶0210).

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Velusamy et al (US 9,753,119 B1).

Concerning claim 2, Leblond teaches the method of claim 1. Leblond further teaches the  method, wherein identifying the gunshot location further comprises: 
determining a global positioning system (GPS) location of each of the at least two cameras (¶0222). Not explicitly taught is the method of generating a depth map of the audio location depicted in each of the at least two corresponding images; and identifying the gunshot location based on the depth map and the GPS location of each of the at least two cameras.
In a similar field of endeavor, Velusamy et al. (hereinafter Velusamy) teaches generating a depth map of the audio location depicted in each of the at least two corresponding images (fig. 5: steps 508-510); and 
identifying the object location based on the depth map and the GPS location of each of the at least two cameras (fig. 5: steps 512 -514 & col. 11, ll. 21-36). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Velusamy into the Leblond invention to generate a Velusamy, col. 2, ll. 41-43).

Concerning claim 3, Leblond further teaches wherein the gunshot location identifier comprises GPS coordinates (¶¶0222-0223).

Claim 16 comprises analogous limitations to those presented in claim 2 and is rejected under the same rationale.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Boykin et al. (US 2018/0050800 A1), further in view of Velusamy et al (US 9,753,119 B1).

Concerning claim 4, Leblond in view of Velusamy teaches the method of claim 2. Velusamy further teaches determining a location of the object based on the depth map (fig. 5: steps 512 -514 & col. 11, ll. 21-36); and 
wherein the object location comprises the location of the object (fig. 5: steps 512 -514 & col. 11, ll. 21-36). Not explicitly taught is the method, further comprising: detecting, in at least one of the two corresponding images, a gun.
Boykin et al. (hereinafter Boykin) teaches, detecting, in at least one of the two corresponding images, a gun (¶0070). 
Velusamy, col. 2, ll. 41-43).

Claim 17 comprises analogous limitations to those presented in claim 4 and is rejected under the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Boykin et al. (US 2018/0050800 A1), further in view of Taveniku (US 2021/0063120 A1).

Concerning claim 5, Leblond in teaches the method of claim 1. Not explicitly taught is the method, further comprising: detecting, in at least one of the two corresponding images, a gun.
Boykin et al. (hereinafter Boykin) teaches, detecting, in at least one of the two corresponding images, a gun (¶0070).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to detect a gun in at least one of the two corresponding images in order to detect threatening instances in a scene being images (¶0070). Leblond and Boykin fail to explicitly teach extracting, from the at least one of the two corresponding images, a gun image that depicts the gun; and transmitting, to the destination, the gun image.
¶0086: extracting a part of the image that contains the object); and transmitting, to the destination, the gun image (¶0058; ¶0060; ¶0086: transmitting the part of the image to machine learned detector (located in the server 140 or base 122)). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Taveniku into the Leblond in view of Boykin invention in order to extract a gun image and transmit it to a destination. One would be motivated to consider Taveniku in order to properly identify the weapon (Taveniku. ¶0086).

Claims 6-7, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Anderson et al. (US 2019/0347920 A1).

Concerning claim 6, Leblond teaches the method of claim 1. Not explicitly taught is the method, inputting the audio signal into a gunshot detection machine-learned model that has been trained using a plurality of different urban sounds and a plurality of different gunshot sounds corresponding to a plurality of different guns; and receiving, from the gunshot detection machine-learned model, an indication that the audio signal comprises a gunshot.
In a similar field of endeavor, Anderson et al. (hereinafter Anderson) teaches inputting the audio signal into a gunshot detection machine-learned model that has been trained using a plurality of different urban sounds and a plurality of different gunshot sounds corresponding to a plurality of different guns (¶¶0041-0044 & fig. 8: steps 810-860); and 
¶0021; ¶0028; fig. 2: 260). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Anderson into the Leblond invention in order to determine the difference between, for example, ambient sounds (e.g., a car backfire) and a gunshot (Anderson, ¶0041).

Concerning claim 7, Leblond teaches the method of claim 1. Not explicitly taught is the method, wherein detecting the at least one gunshot further comprises: detecting, based on the audio signal, a plurality of gunshots; determining that the plurality of gunshots has occurred within a predetermined period of time; and wherein determining the audio location of the at least one gunshot comprises, in response to determining that the plurality of gunshots has occurred within the predetermined period of time, determining the audio location of the plurality of gunshots.
In a similar field of endeavor, Anderson teaches detecting the at least one gunshot further comprises: 
detecting, based on the audio signal, a plurality of gunshots (¶0044: rate of fire); 
determining that the plurality of gunshots has occurred within a predetermined period of time (¶0044: duration of gunfire); and 
wherein determining the audio location of the at least one gunshot comprises, in response to determining that the plurality of gunshots has occurred within the predetermined period of time, determining the audio location of the plurality of gunshots (¶0034: pinpointing the exact location of gunfire). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Anderson into the Anderson, ¶0041).

Claim 18 comprises analogous limitations to those presented in claim 6 and is rejected under the same rationale.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Boykin et al. (US 2018/0050800 A1), further in view of Jarrell et al (US 2017/0301220 A1).

Concerning claim 8, Leblond teaches the method of claim. Not explicitly taught is the method, further comprising: analyzing the audio signal to identify a type of gun associated with the at least one gunshot (¶0189: weapon type). 
Boykin et al. (hereinafter Boykin) teaches, analyzing the audio signal to identify a type of gun associated with the at least one gunshot (¶0189: weapon type).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Boykin into the Leblond invention in order to identify the specific threat (¶0189).Leblond and Boykin fail to explicitly teach transmitting, to the destination, a gun type identifier that identifies the type of gun.
In a similar field of endeavor, Jarrell et al. (hereinafter Jarrell) teaches transmitting, to the destination, a gun type identifier that identifies the type of gun (¶0210: transmitting a weapon type or model associated with the gunshot). It would have been obvious to one of ordinary Jarrell, ¶0210).

Concerning claim 10, Leblond in view of Boykin, further in view of Jarrell teaches the method of claim 8. Not explicitly taught is the method, further comprising: detecting, based on the audio signal, a plurality of gunshots including the at least one gunshot; determining, based on the plurality of gunshots, a rate of fire; and transmitting, to the destination, rate of fire information that identifies the rate of fire.
In a similar field of endeavor, Anderson teaches detecting, based on the audio signal, a plurality of gunshots including the at least one gunshot (¶0044); 
determining, based on the plurality of gunshots, a rate of fire (¶0044); and 
transmitting, to the destination, rate of fire information that identifies the rate of fire (¶0028, ¶0030). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Anderson into the Leblond in view of Boykin invention in order to determine the characteristics (e.g., caliber, rate of fire, etc.) of the gunshots (Anderson, ¶0041).

Claim 19 comprises analogous limitations to those presented in claim 8 and is rejected under the same rationale.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Boykin et al. (US 2018/0050800 A1), further in view of Jarrell et al (US 2017/0301220 A1) and in further view of Anderson et al. (US 2019/0347920 A1).

Concerning claim 9, Leblond in view of Boykin, further in view of Jarrell teaches the method of claim 8. Jarrell further teaches receiving, from the gun type machine-learning model, an output comprising the gun type identifier (¶0210: transmitting a weapon type or model associated with the gunshot). Not explicitly taught is the method, inputting the audio signal into a gunshot type machine-learned model that has been trained using a plurality of different urban sounds and a plurality of different gunshot sounds corresponding to a plurality of different guns, and a plurality of gun type identifiers that identify a plurality of different guns.
In a similar field of endeavor, Anderson et al. (hereinafter Anderson) teaches inputting the audio signal into a gunshot type machine-learned model that has been trained using a plurality of different urban sounds and a plurality of different gunshot sounds corresponding to a plurality of different guns, and a plurality of gun type identifiers that identify a plurality of different guns (¶¶0041-0044 & fig. 8: steps 810-860); and 
receiving, from the gunshot type machine-learned model, an indication that the audio signal comprises a gunshot (¶0021; ¶0028; fig. 2: 260). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Anderson into Leblond in view of Boykin invention in order to determine the difference between, for example, ambient sounds (e.g., a car backfire) and a gunshot (Anderson, ¶0041). 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond (US 2018/0040241 A1) in view of Ghazaryan et al. (US 2020/0334448 A1).

Concerning claim 11, Leblond teaches the method of claim 1. Not explicitly taught is the method, further comprising: identifying, in at least one of the at least two corresponding images, a gun; identifying, in the at least one of the at least two corresponding images, one or more faces that are within a predetermined distance of the gun; extracting from the at least one of the at least two corresponding images, for each face of the one or more faces, a corresponding one or more face images that depict the face; and transmitting, to the destination, the one or more face images.
In a similar field of endeavor, Ghazaryan et al. (hereinafter Ghazaryan) teaches identifying, in at least one of the at least two corresponding images, a gun (¶0087); 
identifying, in the at least one of the at least two corresponding images, one or more faces that are within a predetermined distance of the gun (¶0087); 
extracting from the at least one of the at least two corresponding images, for each face of the one or more faces, a corresponding one or more face images that depict the face (¶0087); and 
transmitting, to the destination, the one or more face images (¶0087). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ghazaryan into Leblond invention in order to identify a suspect holding a weapon (Ghazaryan, ¶0087).

Claim 20 comprises analogous limitations to those presented in claim 11 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed 02/07/2022, with respect to the 35 U.S.C. §102 rejection of claims 1, 13-16, and 19 have been fully considered but they are moot in view of new grounds of rejection. 
Applicant’s arguments, see pages 10-11 of the remarks, filed 02/07/2022, with respect to the 35 U.S.C. §103 rejection of claims 2-4 and 17 have been fully considered but they are moot in view of new grounds of rejection.
However, the examiner maintains the combination of Leblond and Velusamy teach the limitations of claim 2 in that Leblond teaches determining the GPS location of the at least two cameras in paragraph [0222]. Furthermore, Velusamy teaches, in figure 5: 508-514, obtaining a depth image containing audio based source position followed by detecting the object in the depth image and further detecting the objects position. Action 510, of figure 5, teaches the object detected corresponds to the type of sound detected and action 512 teaches further determining the position of the object producing the sound relative to the camera system used to capture the image, and may further comprise conversion of this position to a room or “world” coordinate system based on the known position and orientation of the camera relative to the surrounding environment (Velusamy, col. 11, ll. 6-29). Velusamy further teaches producing more than one depth image (col. 2, ll. 40-47). That is to say, the combination of Leblond and Velusamy teach using both the depth map and GPS locations of the at least two cameras .
Applicant’s arguments, see pages 11-13 of the remarks, filed 02/07/2022, with respect to the 35 U.S.C. §103 rejections of claims 5-11, 18 and 20-21 have been fully considered but they are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425